UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-7067



In Re:   JOHNNIE LEE JUSTICE,




                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:06-cv-00067-LMB-lo)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnnie Lee Justice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnnie Lee Justice petitions for a writ of mandamus

seeking an order requiring the district court to grant his motion

for a certificate of appealability.        We conclude that Justice is

not entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.           In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

          The relief sought by Justice is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -